Case 3:18-cv-00147-MCR-MJF Document 48-5 Filed 05/15/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

 

CHARLES SALIS,
Plaintiff,

V.
NORTH OKALOOSA FIRE DISTRICT,

Defendant.

 

 

_ DECLARATION OF EDWARD CUTLER
COUNTY OF OKALOOSA _ )

) ss.:
STATEOF FLORIDA sé?»

I, Edward Cutler, being over eighteen years of age and fully
competent to testify to the matters asserted herein, give the following
declaration based on my personal knowledge:

1. | My name is Edward Cutler. I was the Fire Chief of the North
Okaloosa Fire District from 1998 until September 2017.

2. Charles Salis was a volunteer at the North Okaloosa Fire
District from January 9, 2017, to July 8, 2017.

3. I made the decision to place Charles Salis on the North

Okaloosa Fire District’s volunteer roster.

CASE NO: 18-cv-00147-MCR-GRJ
Case 3:18-cv-00147-MCR-MJF Document 48-5 Filed 05/15/19 Page 2 of 2

4. I made the decision to remove Charles Salis from the North
Okaloosa Fire District’s volunteer roster.

5. During our interaction with Charles Salis to address his removal
from the volunteer roster he told Deputy Chief Brian Howe to “fuck off.”

6. I also removed a Caucasian male named Dean Matthews from
the District’s volunteer roster. Mr. Matthews was removed from the
District’s volunteer roster in December 2013.

I have read the foregoing Declaration and I declare under penalty of
perjury that the foregoing is true and correct.

Executed on: \SmMay Zo\q

Gg FL (il. -

Edward Cutler >

 

WSACTIVELLP:10470622.1
